 



EXHIBIT 10.13
THERMO FISHER SCIENTIFIC INC.
2005 STOCK INCENTIVE PLAN,
as amended and restated on November 9, 2006
STOCK OPTION AGREEMENT
Marijn E. Dekkers
Optionee

     
                                        
  $                                        
Number of Shares of
  Exercise Price
Common Stock Subject
  Per Share
to the Option (“Option Shares”)
   

Vesting Schedule

      # of Shares   Vesting Date(s)                     %  
                                                              %  
                                                              %  
                                                              %  
                                                              %  
                                        

       November 9, 2006
Grant Date   November 9, 2013
Expiration Date

     Thermo Fisher Scientific Inc. (the “Company”) confirms the grant to you of
an option (the “Option”) to acquire the number of shares of common stock (the
“Common Stock”) specified above, of the Company, subject to the provisions of
the 2005 Stock Incentive Plan, as amended and restated on November 9, 2006 (the
“Plan”) and the terms, conditions and restrictions contained in this agreement
(the “Agreement”). You acknowledge receipt of the Plan and the Agreement for
your records.

     
 
  THERMO FISHER SCIENTIFIC INC.
 
   
 
  By:                                                            

 



--------------------------------------------------------------------------------



 



     1. Grant of Option. This Agreement contains the terms and conditions of a
grant of a nonqualified stock option to purchase the shares of the common stock
of the Company (the “Option Shares”) made to the Optionee, pursuant to the Plan.
Attached is a copy of the Plan, which is incorporated in this Agreement by
reference and made a part hereof. This Option is intended to be a non-statutory
stock option under the Internal Revenue Code of 1986, as amended. For purposes
of this Agreement, the defined terms used herein and not otherwise defined shall
have the meaning set forth in that certain Amended and Restated Employment
Agreement, dated as of November 21, 2002, by and between the Optionee and the
Company, as the same may be amended from time to time (the “Employment
Agreement”).
     2. Exercisability and Vesting of Option. The Option may be exercised only
to the extent the Option shall have vested in accordance with this Agreement.
The Option shall vest and become exercisable in accordance with the terms of
this Section 2.
     (a) General Rule. Except as otherwise provided in this Section 2, the
Option shall vest and be exercisable in accordance with the vesting schedule set
forth on the first page of this Agreement, provided that on each vesting date
the Optionee is then, and has been since the Grant Date, continuously employed
by the Company or its Affiliates.
     (b) Exceptions. Notwithstanding subsection (a) above, the Option shall
fully vest and become exercisable as to 100% of the Option Shares in the
following circumstances:
     (i) In the event of the Optionee’s death or Disability, all Option Shares
that have not previously vested shall immediately vest; provided that the
Optionee was employed by the Company or its Affiliates immediately prior to the
date of death or Disability.
     (ii) In the event the Optionee’s employment is terminated by the Company
without Cause (as the term “Cause” is defined in paragraph (c) below) or in the
event the Optionee terminates employment for Good Reason (it being understood in
this context, a termination of employment by the Company without Cause or by the
Optionee with Good Reason does not include a termination due to the Optionee’s
death or Disability or termination with Cause or without Good Reason), all
Option Shares that have not previously vested shall immediately vest.
          (c) Forfeiture. In the event (i) the Company terminates the Optionee’s
employment for Cause, notwithstanding anything to the contrary set forth in the
Employment Agreement all Option Shares underlying this Option that have not
previously vested on such date and all unexercised Option Shares underlying this
Option on such date shall be immediately forfeited to the Company, (ii) the
Optionee terminates employment on his own initiative (it being understood that
in this context, a termination of employment on the Optionee’s own initiative
does not include termination due to his death, Disability or with Good Reason),
all Option Shares underlying this Option that have not previously vested on such
date shall be immediately forfeited to the Company or (iii) the Optionee engages
in any conduct in breach of any noncompetition, nonsolicitation or
confidentiality obligations to the Company

2



--------------------------------------------------------------------------------



 



under any agreement, policy or plan of the Company, such conduct shall also be
deemed to be a breach of the terms of the Plan and this Agreement and upon such
breach, this Option shall be cancelled and, to the extent some or all of this
Option was exercised within a period of 12 months prior to such breach, the
Optionee shall be required to forfeit to the Company, upon demand, any cash or
Option Shares acquired by the Optionee upon such exercise or sale. For the
purposes of this Agreement and notwithstanding anything to the contrary set
forth in the Employment Agreement, “cause” shall mean (i) the commitment of a
felony or any crime involving moral turpitude by the Optionee, that is
materially injurious to the Company or (ii) in carrying out the Optionee’s
duties, the Optionee intentionally engages in conduct that constitutes gross
neglect or gross misconduct that is materially injurious to the Company. The
Optionee shall be considered to have been discharged for cause if the Company
determines, within 30 days after the Optionee’s resignation, that discharge for
cause was warranted.
     3. Termination of Option. This Option shall terminate on the date that is
the earliest of: (a) the Expiration Date of the Option set forth on the first
page of this Agreement, (b) three (3) years after the Termination Date if the
Optionee is terminated due to death or Disability, or the Optionee is terminated
by the Company without Cause, or the Optionee’s employment terminates upon the
expiration of the Term, or the Optionee terminates employment for Good Reason,
(c) notwithstanding anything to the contrary set forth in the Employment
Agreement, the Termination Date in the event the Company terminates the
Optionee’s employment for Cause, or (d) 90 days after the Termination Date in
the event the Optionee terminates employment on his own initiative (it being
understood that in this context, a termination of employment on the Optionee’s
own initiative does not include termination due to his death, Disability or with
Good Reason).
     4. No Assignment of Rights. Except for assignments or transfers by will or
applicable laws of descent and distribution, the Optionee’s rights and interests
under this Agreement and the Plan may not be assigned or transferred in whole or
in part either directly or by operation of law or otherwise, including without
limitation by way of execution, levy, garnishment, attachment, pledge or
bankruptcy, and no such rights or interests shall be subject to any of the
Optionee’s obligations or liabilities. Notwithstanding the foregoing, the
Company consents to the transfer of this Option by the Optionee to an immediate
member of his family, a family trust or family partnership, provided that the
Company shall not be required to recognize any such transfer or assignment until
such time as the Company, the transferee and the Optionee execute a written
assignment of the Option in the form specified by the Company and upon the terms
satisfactory to the Company.
     5. Exercise of Option; Delivery and Deposit of Certificate(s). The Optionee
(or in the case of his death, his legal representative) may exercise the Option
(to the extent the Option has vested) in whole or in part in accordance with the
instructions described in “The Guide for employees of Thermo Fisher Scientific
Inc. Stock Option Plans,” as may be amended from time to time (the “Guide”).
     6. Rights With Respect to Option Shares. Prior to the date the Option is
exercised, the Optionee shall not be deemed for any purpose to be a stockholder
of the Company with respect to any of the Option Shares. Upon issuance to the
Optionee of the Option Shares,

3



--------------------------------------------------------------------------------



 



the Optionee shall have ownership of such Option Shares, including the right to
vote and receive dividends, subject, however, to the other restrictions and
limitations imposed thereon pursuant to the Plan and this Agreement and which
may be now or hereafter imposed by the Certificate of Incorporation or the
By-Laws of the Company.
     7. Adjustments in the Event of Certain Transactions. The provisions of the
Plan covering the treatment of Options in the event of (a) stock dividends,
stock splits, or combination of shares, or other distribution with respect to
holders of Common Stock other than normal cash dividends occurring after the
date of this Agreement and (b) recapitalizations, mergers or consolidations
involving the Company, any transaction in which the Company becomes a subsidiary
of another entity, any sale or other disposition of all or a substantial portion
of the assets of the Company or any similar transaction, as determined by the
Board, (any of the foregoing, a “covered transaction” as defined in the Plan)
occurring while the Option is outstanding, are hereby made applicable hereunder
and are incorporated herein by reference.
     8. Reservation of Shares. The Company shall at all times during the term of
this Agreement reserve and keep available such number of shares of the Common
Stock as will be sufficient to satisfy the requirements of this Agreement and
shall pay all fees and expenses necessarily incurred by the Company in
connection with this Agreement and the issuance of Option Shares.
     9. Taxes. No later than the date on which part or all of the value of any
Option Shares received under the Plan first becomes includible in the Optionee’s
gross income for income tax purposes, the Optionee shall satisfy his obligations
to pay any federal, state or local taxes required to be withheld with respect to
such income in accordance with the provisions of the Guide.
     10. Determination of Rights. Any dispute or disagreement that may arise
under or as a result of or pursuant to the Plan or this Agreement shall be
determined by the Board, in its sole discretion, and any decision made by the
Board (as defined by the Plan) in good faith shall be conclusive on all parties.
The interpretation and construction by the Board of any provision of, and the
determination of any question arising under, this Agreement, the Plan, or any
rule or regulation adopted pursuant to the Plan, shall be final and conclusive.
Notwithstanding the foregoing, any dispute relating to the vesting provisions in
Section 2(b) of this Agreement shall be determined in accordance with Section 14
of the Employment Agreement.
     11. Limitation of Employment Rights. The award of this Option does not
entitle the Optionee to any benefit other than that granted under the Plan; any
benefits granted under the Plan are not part of the Optionee’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
     12. Communications. Any communication or notice required or permitted to be
given under this Agreement shall be in writing, and mailed by registered or
certified mail or delivered in hand, if to the Company to its Stock Option
Manager c/o Thermo Fisher Scientific Inc., 81 Wyman Street, Post Office Box
9046, Waltham, Massachusetts 02454-9046, and if to the Optionee, to the address
last furnished by the Optionee to the Company.

4